Citation Nr: 9903118	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for service-connected otitis media, currently rated as 
noncompensable.

2.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities, 
under 38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from November 
1953 to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, reduced 
the appellant's disability rating for his service-connected 
otitis media to zero percent disabling, effective June 1, 
1997.  Although the issue on appeal has been phrased as one 
for an increased rating for otitis media, the issue is more 
accurately stated as restoration of a 10 percent disability 
rating, because the veteran has consistently argued that his 
evaluation be restored rather than be increased to a rating 
in excess of his prior evaluation.  The veteran has been 
provided with the applicable regulations regarding both 
increased ratings and reduction in evaluation in an April 
1997 statement of the case, and is therefore not prejudiced 
by the Board's recharacterization of the issue on appeal.  
Also denied in that decision was entitlement to a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's otitis media is currently asymptomatic.

3.  The veteran's multiple, noncompensable, service-connected 
disabilities, consisting of otitis media, right ear hearing 
loss, and right tympanic membrane perforation, are not shown 
to clearly interfere with normal employability.



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
service-connected otitis media have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.105, 3.344, 4.7, 4.10, 4.87a, Diagnostic Code 6200 
(1998).

2.  The criteria for a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities are not met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service-connected otitis media has not improved is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Regulations Governing Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

"In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Propriety of the Reduction

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued.  
38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. § 3.105(e) (1998).  

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344 (1998).  According to this regulation, a 
reduction in a rating that has "stabilized" for five years or 
more, may not be reduced on the basis of only one 
examination, unless all the evidence of record clearly shows 
that a sustained improvement has occurred. The United States 
Court of Veterans Appeals (Court) in Lehman v. Derwinski, 1 
Vet. App. 339 (1991), in interpreting this regulatory 
provision, held that this five-year period is merely a 
guideline, and that the entire clinical record must be 
reviewed in order to determine whether, in fact, the disorder 
in issue has actually "stabilized."

Additionally, 38 C.F.R. § 3.344 (1998) provides that a rating 
decision will not be reduced based upon an examination that 
is ". . . less full and complete than those on which payments 
were authorized or continued . . ."  This regulation further 
states that "[r]atings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest . . . will not be reduced on examinations reflecting the 
results of bed rest."  Moreover, although the evidence may 
show that some improvement has occurred, the rating agency 
must consider ". . . whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344 (1998).  The 
provisions apply to ratings which have continued for five 
years or more and not to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c) 
(1998).

Factual Background

The veteran was originally service connected for otitis media 
in an August 1995 rating decision based on his service 
medical records, which showed a diagnosis of otitis media, 
and the results of a recent January 1995 VA examination.  In 
that examination, he related a history of injury to his right 
ear drum in 1953 when a 105 howitzer went off next to his 
ear.  He indicated that since that time he had experienced 
hearing loss and chronic ear infections which occurred 
monthly and would resolve with the use of antibiotics or by 
itself.  The diagnostic impressions were (1) tympanic 
membrane perforation from a Howitzer blast in 1953, and (2) 
chronic otitis media as a result of his tympanic membrane 
perforation.  The August 1995 rating decision granted service 
connection for the right tympanic membrane perforation and 
otitis media secondary to this perforation.  A 10 percent 
evaluation for otitis media was assigned, effective October 
17, 1994.

In January 1995, the veteran underwent a surgical right 
tympanoplasty.  A year later, in January 1996, an ear, nose 
and throat (ENT) clinic examination showed no drainage and no 
complaints except that the right pinna was still numb.  The 
right tympanic membrane graft was intact with no perforation, 
and the left tympanic membrane was intact and mobile.  The 
assessment was that the tympanoplasty had yielded 
satisfactory results and although he had sloping high 
frequency hearing loss, the examiner did not recommend 
hearing aids because speech discrimination was around 95 to 
100 percent.

In December 1996, the veteran was provided a VA audio and ear 
diseases compensation and pension examination.  He complained 
of decreased hearing bilaterally.  He had no dizziness or 
ringing in the ears, and no drainage.  On physical 
examination, his right ear was without perforation "but you 
could see where the repair was done from the previous 
surgery."  There appeared to be a slight lateralization on 
the drum.  The left ear was normal.  The audiogram and 
tympanogram revealed a high frequency hearing loss mixed 
component.  The impression was of mixed hearing loss and the 
examiner noted that he may benefit from a hearing aid.

In January 1997, the veteran was notified of a proposal to 
reduce his rating for his service-connected otitis media, 
based on the recent VA examination which showed no drainage.  
He was given 60 days to submit additional evidence.  He 
replied with a statement noting that he had been advised by 
the doctor that did the examination that he needed hearing 
aids and stated: "I contend that if I need hearing aids, 
surely my hearing is no better and [my 10 percent 
compensation] should be continued."  No medical evidence was 
received within this period and a formal rating decision 
followed in March 1997 reducing his rating from 10 percent to 
noncompensable.

Most recently, a ENT clinic examination in February 1997 
noted no complaints by the veteran other than difficulty 
locating sounds, and continued numbness in the right pinna.  
There was no otalgia, no otorrhea and no changes in his 
hearing.  The right tympanic membrane graft was intact, and 
the left tympanic membrane clear.  The assessment was status 
post successful tympanoplasty.

Analysis

The veteran is currently rated under Diagnostic Code 6200 for 
otitis media, suppurative, at a noncompensable evaluation.  
The higher or 10 percent level is for otitis media during the 
continuance of the suppurative process.  This is the maximum 
level of disability assignable under Diagnostic Code 6200.  

The Board notes that the most probative evidence of the 
veteran's service-connected otitis media at the time of his 
rating reduction was the report of VA examination from 
December 1996 which showed no drainage.  Drainage was also 
not shown in reports of examination performed at the VAMC in 
Birmingham on an outpatient basis in January 1996 and 
February 1997, showing that the improvement in his otitis 
media was stable.  Therefore, at the time of his reduction he 
would not have been appropriately rated at the 10 percent 
level of disability which contemplates a otitis media 
"during the continuance of the suppurative process."  
Although he has complained of numbness in the right pinna, 
and difficulty locating directions of sounds, these are not 
criteria for a compensable evaluation under Diagnostic Code 
6200.  The Board notes the veteran's argument that he 
warrants restoration of a 10 percent rating because he has 
been told that he might need hearing aids, and this is 
evidence of his worsening hearing; however, hearing loss is 
also not a criteria for rating otitis media under Diagnostic 
Code 6200.  He is already service-connected for right ear 
hearing loss as a separate disability under another 
diagnostic code.  The Board therefore finds that the 
preponderance of the evidence is against restoration of a 10 
percent rating for otitis media, and that the reduction in 
rating was proper.  Because the evidence for and against 
restoration of a 10 percent evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Because the veteran's 10 percent rating was in effect for 
well under 5 years prior to the reduction, it can not be 
considered "stabilized" at this percentage and the 
provisions of 38 C.F.R. § 3.344 concerning the thoroughness 
of the reducing examination do not apply 38 C.F.R. § 3.344(c) 
(1998).  Nor is there any evidence that the examination was 
inadequate, as the veteran has alleged, merely because the 
examination was brief.  The was sufficient time for the 
examiner to take a history, conduct an examination, render a 
diagnosis and make recommendations.





II.  Entitlement to a 10 Percent Evaluation Based Upon 
Multiple, Noncompensable, Service-Connected Disabilities.

The provisions of 38 U.S.C.A. § 5107(a) have been met, in 
that the appellant's claim of entitlement to a 10 percent 
evaluation for multiple, noncompensable, service-connected 
disabilities is well-grounded and adequately developed.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the VA Schedule for Rating Disabilities, a 10 percent 
disability rating is authorized, but not in combination with 
any other rating.  38 C.F.R. § 3.324.  In this case, the 
appellant claims that his three service-connected 
disabilities, otitis media, right ear hearing loss, and right 
tympanic membrane perforation, hinder his employability and, 
therefore, justify an award of a 10 percent disability 
evaluation under the provisions of 38 C.F.R. § 3.324.  
However, the medical findings from the recent VA medical 
examinations do not demonstrate that these disabilities 
clearly interfere with the veteran's employability.  Nor has 
the veteran explained how these three ear disorders interfere 
with his employability other than to state that his condition 
must be worse because he has been told that he might need 
hearing aids.  As recently as January 1996 he was advised 
against hearing aids because of his high tested speech 
discrimination.  His only complaint on his most recent 
examination appeared to be difficulty locating sounds and 
continued numbness in the right pinna.  As the veteran has 
not shown how these complaints interfere with his 
employability, the Board concludes that a 10 percent 
evaluation is not warranted under 38 C.F.R. § 3.324.






	(CONTINUED ON NEXT PAGE)

ORDER

Restoration of a 10 percent disability rating for the 
veteran's service-connected otitis media is denied.

Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under 38 
C.F.R. § 3.324 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


